The following opinion was filed October 22, 1910:
Baebtes, J.
(dissenting). I desire to record my views on some matters treated in the opinion of the court, without indulging in any lengthy statement of the reasons therefor.
1. I think there was no ambiguity in the writing in so far as it related to the shipments involved in this suit. The Illinois Central Railroad extended from Madison to the points at which the ice was to be delivered. The plaintiff was directed to .ship the ice from Madison to these points “via” that line *361■of road. Manifestly, be did not do so, but instead relied on tbe construction placed on the writing by the agent of a rival line of road. The mere fact that the word “via” was not advisedly used in connection with the shipment of other cars •does not furnish a sufficient warrant for the conclusion that it was inadvisedly used in connection with the shipments in •question.
2. If the writing stated definitely, as I think it did, that the shipments should be made over the Illinois Central from the point of origin to that of destination, the fact that it referred to a prior oral conversation would not admit of parol evidence to show a prior agreement was made to the effect that the shipment should be made in some other way. "Where the subject of the oral conversation is definitely covered in the subsequent written agreement, reference to the fact that a verbal talle was had does not take the writing out of the rule and permit one of the parties to testify to. an entirely different contract. Nearly all contracts are the result of verbal negotiations, and reference thereto is immaterial so long as it is apparent that it was not the intention of the parties that some part of the agreement should rest in parol.
3. It is said in the opinion:
“To enable one to read the contract in the light of the subject matter and the effects and consequences, obviously evidence of facts and circumstances, not mere conversations, leading up to and concurrent with the making of the contract, is often necessary.”
If by this statement it is intended to state as a rule of law that prior conversations are not admissible to explain an ambiguity in a contract, I disagree with the proposition. The contrary rule was established in Ganson v. Madigan, 15 Wis. 144, which was approved by this court in Burton v. Douglass, 141 Wis. 110, 116, 123 N. W. 631, wherein a number of other cases approving of the rule in Ganson v. Madigan are approved. If the court means that such conversations cannot *362be shown to import ambiguity into an otherwise unambiguous contract, I agree entirely with what is said.
4. The mere fact that a contract may appear unreasonable-to this court in view of the things that have transpired since-it was made, or even in view of the situation of the parties when it was made, is not in itself a sufficient reason for holding the contract to be ambiguous. People have the privilege to and as a matter of fact do frequently make foolish contracts.
5. The integrity of written contracts should be preserved. Writings embodying the agreements of parties and signed by them seldom lie. Living witnesses often do, particularly when it is to their interest to do so. It is charitable to say that perhaps frequently they are only mistaken.
6. I think it is unfortunate to extend the rule of Johnson v. Pugh, 110 Wis. 167, 170, 85 N. W. 641, and many other-cases, as to when parol evidence is admissible to vary or even to explain a written contract, and, if I have a correct conception of what is decided in this case, many things are said which are not in harmony with that case.
7. Where a contract does not express the true agreement of parties, resort may be had to a court of equity to reform it in. an appropriate proceeding brought for that purpose. I think the orderly proceeding of going into such a court for such a purpose should be continued instead of attempting reformation by importing ambiguity into a contract because it may appear unreasonable or even ridiculous, and then interpreting the contract as meaning something different from what its; words plainly imply.